      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 1 of 24



 1    Juanita R. Brooks (CA SBN 75934) / brooks@fr.com
      Roger A. Denning (CA SBN 228998) / denning@fr.com
 2    Jared A. Smith (CA SBN 306576) / jasmith@fr.com
      FISH & RICHARDSON P.C.
 3    12860 El Camino Real, Ste. 400
      San Diego, CA 92130
 4    Telephone: (858) 678-5070 / Fax: (858) 678-5099
 5    Attorneys for Plaintiff,
      FINJAN LLC
 6
      Michael A. Jacobs (CA SBN 111664)
 7    MJacobs@mofo.com
      Matthew A. Chivvis (CA SBN 251325)
 8    MChivvis@mofo.com
      Diek O. Van Nort (CA SBN 273823)
 9    DVanNort@mofo.com
      MORRISON & FOERSTER LLP
10    425 Market Street
      San Francisco, California 94105-2482
11    Telephone: (415) 268-7000/Fax: (415) 268-7522
12    Attorneys for Defendant,
      PALO ALTO NETWORKS, INC.
13
      Additional counsel on signature page
14

15                                 UNITED STATES DISTRICT COURT

16                               NORTHERN DISTRICT OF CALIFORNIA

17                                        OAKLAND DIVISION

18

19    FINJAN LLC,                                             Case No.    4:14-CV-04908-PJH

20                           Plaintiff,                       STIPULATED PROTECTIVE
                                                              ORDER AS MODIFIED BY THE
21           v.                                               COURT

22    PALO ALTO NETWORKS, INC.,                               Judge: Honorable Phyllis J. Hamilton

23                           Defendant.

24

25   1.     PURPOSES AND LIMITATIONS
26          Disclosure and discovery activity in this action are likely to involve production of
27   confidential, proprietary, or private information for which special protection from public
28
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 2 of 24



 1   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
 2   Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated
 3   Protective Order. The parties acknowledge that this Order does not confer blanket protections on
 4   all disclosures or responses to discovery and that the protection it affords from public disclosure
 5   and use extends only to the limited information or items that are entitled to confidential treatment
 6   under the applicable legal principles. The parties further acknowledge, as set forth in Section
 7   14.4, below, that this Stipulated Protective Order does not entitle them to file confidential
 8   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and
 9   the standards that will be applied when a party seeks permission from the court to file material
10   under seal.
11   2.      DEFINITIONS
12           2.1     Challenging Party: a Party or Non-Party that challenges the designation of
13   information or items under this Stipulated Protective Order.
14           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
15   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
16   of Civil Procedure 26(c).
17           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
18   well as their support staff).
19           2.4     Designated House Counsel: House Counsel who seek access to “HIGHLY
20   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.
21           2.5     Designating Party: a Party or Non-Party that designates information or items that it
22   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
24   CODE.”
25           2.6     Disclosure or Discovery Material: all items or information, regardless of the
26   medium or manner in which it is generated, stored, or maintained (including, among other things,
27   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
28
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                             2
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 3 of 24



 1   responses to discovery in this matter.
 2          2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to
 3   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or
 4   as a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s
 5   competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party
 6   or of a Party’s competitor.
 7          2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
 8   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another
 9   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by
10   less restrictive means.
11          2.9     “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items:
12   extremely sensitive “Confidential Information or Items” representing computer code and
13   associated comments and revision histories, formulas, engineering specifications, or schematics
14   that define or otherwise describe in detail the algorithms or structure of software or hardware
15   designs, disclosure of which to another Party or Non-Party would create a substantial risk of
16   serious harm that could not be avoided by less restrictive means.
17          2.10    House Counsel: attorneys who are employees of a party to this action. House
18   Counsel does not include Outside Counsel of Record or any other outside counsel.
19          2.11    Non-Party: any natural person, partnership, corporation, association, or other legal
20   entity not named as a Party to this action.
21          2.12    Outside Counsel of Record: attorneys who are not employees of a party to this
22   action but are retained to represent or advise a party to this action and have appeared in this action
23   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
24          2.13    Party: any party to this action, including all of its officers, directors, employees,
25   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
26          2.14    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
27   Material in this action.
28          2.15    Professional Vendors: persons or entities that provide litigation support services
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                             3
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 4 of 24



 1   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
 2   organizing, storing, or retrieving data in any form or medium) and their employees and
 3   subcontractors.
 4          2.16    Protected Material: any Disclosure or Discovery Material that is designated as
 5   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or as
 6   “HIGHLY CONFIDENTIAL – SOURCE CODE.”
 7          2.17    Receiving Party: a Party that receives Disclosure or Discovery Material from a
 8   Producing Party.
 9   3.     SCOPE
10          The protections conferred by this Stipulated Protective Order cover not only Protected
11   Material (as defined above), but also (1) any information copied or extracted from Protected
12   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any
13   testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected
14   Material. However, the protections conferred by this Stipulated Protective Order do not cover the
15   following information: (a) any information that is in the public domain at the time of disclosure to
16   a Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party
17   as a result of publication not involving a violation of this Stipulated Protective Order; and (b) any
18   information known to the Receiving Party that was obtained lawfully from a source who was
19   under no obligation of confidentiality to the Designating Party. Any use of Protected Material at
20   trial shall be governed by a separate agreement or order.
21   4.     DURATION

22          Even after final disposition of this litigation, the confidentiality obligations imposed by

23   this Stipulated Protective Order shall remain in effect until a Designating Party agrees otherwise

24   in writing or a court order otherwise directs. Final disposition shall be deemed to be the later of

25   (1) dismissal of all claims and defenses in this action, with or without prejudice; and (2) final

26   judgment herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or

27   reviews of this action, including the time limits for filing any motions or applications for

28   extension of time pursuant to applicable law.
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                             4
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 5 of 24



 1   5.     DESIGNATING PROTECTED MATERIAL
 2          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

 3   or Non-Party that designates information or items for protection under this Order must take care

 4   to limit any such designation to specific material that qualifies under the appropriate standards.

 5   To the extent it is practical to do so, the Designating Party must designate for protection only

 6   those parts of material, documents, items, or oral or written communications that qualify – so that

 7   other portions of the material, documents, items, or communications for which protection is not

 8   warranted are not swept unjustifiably within the ambit of this Stipulated Protective Order.

 9          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

10   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

11   unnecessarily encumber or retard the case development process or to impose unnecessary

12   expenses and burdens on other parties) expose the Designating Party to sanctions.

13          If it comes to a Designating Party’s attention that information or items that it designated

14   for protection do not qualify for protection at all or do not qualify for the level of protection

15   initially asserted, that Designating Party will not unreasonably maintain the designation and will

16   de-designate (or re-designate for a different level of confidentiality) the information or items upon

17   reasonable request by a Receiving Party.

18          5.2     Manner and Timing of Designations. Except as otherwise provided in this

19   Stipulated Protective Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

20   stipulated or ordered, information or items that qualify for protection under this Stipulated

21   Protective Order must be clearly so designated before the material is disclosed or produced.

22          Designation in conformity with this Stipulated Protective Order requires:

23                  (a) for information in documentary form (e.g., paper or electronic documents, but

24   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

25   Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

26   EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” to each page that contains

27   protected material. If only a portion or portions of the material on a page qualifies for protection,

28   the Producing Party also must clearly identify the protected portion(s) (e.g., by making
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                             5
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 6 of 24



 1   appropriate markings in the margins) and must specify, for each portion, the level of protection
 2   being asserted.
 3          A Party or Non-Party that makes original documents or materials available for inspection
 4   need not designate them for protection until after the inspecting Party has indicated which
 5   material it would like copied and produced. Except for information or items that qualify for
 6   designation under section 2.9, during the inspection and before the designation, all of the material
 7   made available for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’
 8   EYES ONLY.” For information or items that qualify for designation under section 2.9, during the
 9   inspection and before the designation, all of the material made available for inspection shall be
10   deemed “HIGHLY CONFIDENTIAL – SOURCE CODE.” After the inspecting Party has
11   identified the documents it wants copied and produced, the Producing Party must determine
12   which documents, or portions thereof, qualify for protection under this Stipulated Protective
13   Order. Then, before producing the specified documents, the Producing Party must affix the
14   appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
15   EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE) to each page that contains
16   Protected Material. If only a portion or portions of the material on a page qualifies for protection,
17   the Producing Party also must clearly identify the protected portion(s) (e.g., by making
18   appropriate markings in the margins) and must specify, for each portion, the level of protection
19   being asserted.
20                     (b) for testimony given in deposition or in other pretrial or trial proceedings, that
21   the Designating Party identify on the record, before the close of the deposition, hearing, or other
22   proceeding, all protected testimony and specify the level of protection being asserted. When it is
23   impractical to identify separately each portion of testimony that is entitled to protection and it
24   appears that substantial portions of the testimony may qualify for protection, the Designating
25   Party may invoke on the record (before the deposition, hearing, or other proceeding is concluded)
26   a right to have up to 21 days to identify the specific portions of the testimony as to which
27   protection is sought and to specify the level of protection being asserted. Only those portions of
28   the testimony that are appropriately designated for protection within the 21 days shall be covered
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                               6
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 7 of 24



 1   by the provisions of this Stipulated Protective Order. Alternatively, a Designating Party may
 2   specify, at the deposition or up to 21 days afterwards if that period is properly invoked, that the
 3   entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 4   ATTORNEYS’ EYES ONLY.”
 5          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or
 6   other proceeding to include Protected Material so that the other parties can ensure that only
 7   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”
 8   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition
 9   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY
10   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
11          Transcripts containing Protected Material shall have an obvious legend on the title page
12   that the transcript contains Protected Material, and the title page shall be followed by a list of all
13   pages (including line numbers as appropriate) that have been designated as Protected Material and
14   the level of protection being asserted by the Designating Party. The Designating Party shall
15   inform the court reporter of these requirements. Any transcript that is prepared before the
16   expiration of a 21-day period for designation shall be treated during that period as if it had been
17   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless
18   otherwise agreed. After the expiration of that period, the transcript shall be treated only as
19   actually designated.
20                  (c) for information produced in some form other than documentary, and for any
21   other tangible items, that the Producing Party affix in a prominent place on the exterior of the
22   container or containers in which the information or item is stored the legend “CONFIDENTIAL”
23   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
24   CONFIDENTIAL – SOURCE CODE.” If only a portion or portions of the information or item
25   warrant protection, the Producing Party, to the extent practicable, shall identify the protected
26   portion(s) and specify the level of protection being asserted.
27          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
28   designate qualified information or items does not, standing alone, waive the Designating Party’s
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                              7
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 8 of 24



 1   right to secure protection under this Stipulated Protective Order for such material. Upon timely
 2   correction of a designation, the Receiving Party must make reasonable efforts to assure that the
 3   material is treated in accordance with the provisions of this Stipulated Protective Order.
 4   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
 6   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
 7   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 8   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
 9   challenge a confidentiality designation by electing not to mount a challenge promptly after the
10   original designation is disclosed.
11          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
12   process by providing written notice of each designation it is challenging and describing the basis
13   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
14   notice must recite that the challenge to confidentiality is being made in accordance with this
15   specific paragraph of this Stipulated Protective Order. The parties shall attempt to resolve each
16   challenge in good faith and must begin the process by conferring directly (in voice to voice
17   dialogue; other forms of communication are not sufficient) within 14 days of the date of service
18   of notice. In conferring, the Challenging Party must explain the basis for its belief that the
19   confidentiality designation was not proper and must give the Designating Party an opportunity to
20   review the designated material, to reconsider the circumstances, and, if no change in designation
21   is offered, to explain the basis for the chosen designation. A Challenging Party may proceed to
22   the next stage of the challenge process only if it has engaged in this meet and confer process first
23   or establishes that the Designating Party is unwilling to participate in the meet and confer process
24   in a timely manner.
25          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
26   intervention, the Challenging Party may file a motion challenging a confidentiality designation at
27   any time if there is good cause for doing so, including a challenge to the designation of a
28   deposition transcript or any portions thereof. Any motion brought pursuant to this provision must
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                            8
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 9 of 24



 1   be accompanied by a competent declaration affirming that the movant has complied with the meet
 2   and confer requirements imposed by the preceding paragraph.
 3           The burden of persuasion in any such challenge proceeding shall be on the Designating
 4   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose
 5   unnecessary expenses and burdens on other parties) may expose the Challenging Party to
 6   sanctions. All parties shall continue to afford the material in question the level of protection to
 7   which it is entitled under the Producing Party’s designation until the court rules on the challenge.
 8   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 9           7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
10   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
11   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
12   the categories of persons and under the conditions described in this Stipulated Protective Order.
13   When the litigation has been terminated, a Receiving Party must comply with the provisions of
14   section 15 below (FINAL DISPOSITION).
15           Protected Material must be stored and maintained by a Receiving Party at a location and
16   in a secure manner that ensures that access is limited to the persons authorized under this
17   Stipulated Protective Order.
18           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
19   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
20   information or item designated “CONFIDENTIAL” only to:
21                   (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
22   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
23   information for this litigation;
24                   (b) the officers, directors, and employees (including House Counsel) of the
25   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have
26   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27                   (c) Experts (as defined in this Stipulated Protective Order) of the Receiving Party
28   to whom disclosure is reasonably necessary for this litigation and who have signed the
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                            9
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 10 of 24



 1   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 2                   (d) the court and its personnel;
 3                   (e) court reporters and their staff, professional jury or trial consultants, and
 4   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
 5   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6                   (f) during their depositions, witnesses in the action to whom disclosure is
 7   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
 8   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of
 9   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be
10   separately bound by the court reporter and may not be disclosed to anyone except as permitted
11   under this Stipulated Protective Order.
12                   (g) the author or recipient of a document containing the information or a custodian
13   or other person who otherwise possessed or knew the information.
14           7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and
15   “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items. Unless otherwise
16   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
17   disclose any information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
18   EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:
19                   (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
20   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
21   information for this litigation;
22                   (b) As to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” only:
23   one Designated House Counsel of the Receiving Party (1) who has no involvement in competitive
24   decision-making, (2) to whom disclosure is reasonably necessary to assess the settlement
25   prospects for this litigation or as part of a motion, request, or pleading intended to be filed with
26   the Court under seal, (3) who has signed the “Acknowledgment and Agreement to Be Bound”
27   (Exhibit A), and (4) as to whom the procedures set forth in paragraph 7.4(a)(1), below, have been
28   followed;
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                            10
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 11 of 24



 1                  (c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary
 2   for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound”
 3   (Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below, have been
 4   followed;
 5                  (d) the court and its personnel;
 6                  (e) court reporters and their staff, professional jury or trial consultants, and
 7   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
 8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
 9                  (f) the author or recipient of a document containing the information or a custodian
10   or other person who otherwise possessed or knew the information.
11          7.4     Procedures for Approving or Objecting to Disclosure of “HIGHLY
12   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
13   CODE” Information or Items to Designated House Counsel or Experts.
14                  (a)(1) Unless otherwise ordered by the court or agreed to in writing by the
15   Designating Party, a Party that seeks to disclose to a Designated House Counsel any information
16   or item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
17   pursuant to paragraph 7.3(b) first must make a written request to the Designating Party that (1)
18   sets forth the full name of the Designated House Counsel and the city and state of his or her
19   residence, and (2) describes the Designated House Counsel’s current and reasonably foreseeable
20   future primary job duties and responsibilities in sufficient detail to determine if House Counsel is
21   involved, or may become involved, in any competitive decision-making.
22                  (a)(2) Unless otherwise ordered by the court or agreed to in writing by the
23   Designating Party, a Party that seeks to disclose to an Expert (as defined in this Stipulated
24   Protective Order) any information or item that has been designated “HIGHLY
25   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
26   CODE” pursuant to paragraph 7.3(c) first must make a written request to the Designating Party
27   that (1) identifies the general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
28   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” information that the Receiving
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                        11
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 12 of 24



 1   Party seeks permission to disclose to the Expert, (2) sets forth the full name of the Expert and the
 2   city and state of his or her primary residence, (3) attaches a copy of the Expert’s current resume,
 3   (4) identifies the Expert’s current employer(s), (5) identifies each person or entity from whom the
 4   Expert has received compensation or funding for work in his or her areas of expertise or to whom
 5   the expert has provided professional services, including in connection with a litigation, at any
 6   time during the preceding five years,1 and (6) identifies (by name and number of the case, filing
 7   date, and location of court) any litigation in connection with which the Expert has offered expert
 8   testimony, including through a declaration, report, or testimony at a deposition or trial, during the
 9   preceding five years.
10                  (b) A Party that makes a request and provides the information specified in the
11   preceding respective paragraphs may disclose the subject Protected Material to the identified
12   Designated House Counsel or Expert 14 days after delivering the request unless the Party receives
13   a written objection from the Designating Party. Any such objection must set forth in detail the
14   grounds on which it is based.
15                  (c) A Party that receives a timely written objection must meet and confer with the
16   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by
17   agreement within seven days of the written objection. If no agreement is reached, the Party
18   seeking to make the disclosure to Designated House Counsel or the Expert may file a motion as
19   provided in Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable)
20   seeking permission from the court to do so. Any such motion must describe the circumstances
21   with specificity, set forth in detail the reasons why the disclosure to Designated House Counsel or
22   the Expert is reasonably necessary, assess the risk of harm that the disclosure would entail, and
23   suggest any additional means that could be used to reduce that risk. In addition, any such motion
24   must be accompanied by a competent declaration describing the parties’ efforts to resolve the
25   matter by agreement (i.e., the extent and the content of the meet and confer discussions) and
26          1
              If the Expert believes any of this information is subject to a confidentiality obligation to
     a third-party, then the Expert should provide whatever information the Expert believes can be
27   disclosed without violating any confidentiality agreements, and the Party seeking to disclose to
     the Expert shall be available to meet and confer with the Designating Party regarding any such
28   engagement.
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                           12
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 13 of 24



 1   setting forth the reasons advanced by the Designating Party for its refusal to approve the
 2   disclosure.
 3           In any such proceeding, the Party opposing disclosure to Designated House Counsel or the
 4   Expert shall bear the burden of proving that the risk of harm that the disclosure would entail
 5   (under the safeguards proposed) outweighs the Receiving Party’s need to disclose the Protected
 6   Material to its Designated House Counsel or Expert.
 7   8.      PROSECUTION BAR
 8           Absent written consent from the Producing Party, any individual who receives access to
 9   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
10   SOURCE CODE” information shall not be involved in the prosecution of patents or patent
11   applications relating to network security technology, including without limitation the patents
12   asserted in this action and any patent or application claiming priority to or otherwise related to the
13   patents asserted in this action, before any foreign or domestic agency, including the United States
14   Patent and Trademark Office (“the Patent Office”). For purposes of this paragraph, “prosecution”
15   includes directly or indirectly drafting, amending, advising, or otherwise affecting the scope or
16   maintenance of patent claims.2 To avoid any doubt, “prosecution” as used in this paragraph does
17   not include representing a party challenging a patent before a domestic or foreign agency
18   (including, but not limited to, a reissue protest, ex parte reexamination or inter partes
19   reexamination). This Prosecution Bar shall begin when access to “HIGHLY CONFIDENTIAL –
20   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” information
21   is first received by the affected individual and shall end two (2) years after final termination of
22   this action.
23   9.      SOURCE CODE
24                  (a)     To the extent production of source code becomes necessary in this case, a
25   Producing Party may designate source code as “HIGHLY CONFIDENTIAL - SOURCE CODE”
26   if it comprises or includes confidential, proprietary or trade secret source code.
27
             2
             Prosecution includes, for example, original prosecution, reissue, reexamination, and
28   review proceedings before the United States Patent and Trademark Office.
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                           13
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 14 of 24



 1                  (b)    Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE
 2   CODE” shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL –
 3   ATTORNEYS’ EYES ONLY” information including the Prosecution Bar set forth in Paragraph
 4   8, and may be disclosed only to the individuals to whom “HIGHLY CONFIDENTIAL –
 5   ATTORNEYS’ EYES ONLY” information may be disclosed, as set forth in Paragraphs 7.3 and
 6   7.4, with the exception of Designated House Counsel.
 7                  (c)    Any source code produced in discovery shall be made available for
 8   inspection, in a format allowing it to be reasonably reviewed and searched, during normal
 9   business hours or at other mutually agreeable times, at an office of the Producing Party’s counsel
10   or another mutually agreed upon location. The Producing Party shall provide open source review,
11   editing, and build tools for the review, and shall accommodate reasonable requests by the
12   Receiving Party for additional open source tools. Any expense for tools that are not open source
13   shall be borne by the Receiving Party. The source code shall be made available for inspection on
14   a secured computer in a secured room without Internet access or network access to other
15   computers, and the Receiving Party shall not copy, remove, or otherwise transfer any portion of
16   the source code onto any recordable media or recordable device. Upon the Receiving Party’s
17   request, the Producing Party shall make available one computer solely for notetaking
18   (“Notetaking Computer”). The Receiving Party shall not bring any electronic devices, other than
19   one USB storage device, which is the property of the Receiving Party or Receiving Party’s
20   representative, for use with the Notetaking Computer, into the secured room without prior
21   approval of the Producing Party. The Notetaking Computer shall have a USB port active. The
22   Receiving Party agrees it shall only use the active USB port to access reference documents stored
23   on the USB storage device and to facilitate the transfer of Receiving Party’s notes taken on the
24   Notetaking Computer to the USB storage device. The Producing Party agrees that the Receiving
25   Party’s representative can connect the USB storage device to or disconnect it from the Notetaking
26   Computer at will during the course of source code inspection. The Producing Party agrees that it
27   has no rights to access, inspect, or otherwise monitor the contents of the USB storage device
28   including, but not limited to, the Receiving Party’s electronic notes or reference documents stored
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                        14
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 15 of 24



 1   thereon. The Receiving Party agrees it shall not use the Notetaking Computer to copy or
 2   transcribe any portion of the source code whether as part of notes or otherwise. The Producing
 3   Party may visually monitor the activities of the Receiving Party’s representatives from outside the
 4   secured room during any source code review, but only to ensure that there is no unauthorized
 5   recording, copying, or transmission of the source code.
 6                   (d)     The Receiving Party may request that the Producing Party print four paper
 7   copies of limited portions of source code that are reasonably necessary for the preparation of
 8   court filings, pleadings, expert reports, or other papers, or for deposition or trial, but shall not
 9   request paper copies for the purposes of reviewing the source code other than electronically as set
10   forth in paragraph (c) in the first instance. The total number of pages of paper copies of portions
11   of source code shall be limited to 750 pages, which can be increased in increments of 250 pages
12   upon reasonable request by the Receiving Party. The number of pages of paper copies of portions
13   of source code shall not exceed 15 pages of contiguous or substantially contiguous source code
14   without permission from the Producing Party. To the extent a request by Receiving Party exceeds
15   either of these limits, the parties agree to work in good faith to resolve the issue. The Producing
16   Party shall provide all such source code in paper form including Bates numbers and the label
17   “HIGHLY CONFIDENTIAL - SOURCE CODE.” The Receiving Party may challenge the
18   amount of source code permitted in hard copy form pursuant to the dispute resolution procedure
19   and timeframes set forth in Paragraph 6, whereby the Receiving Party is the “Challenging Party”
20   and the Producing Party is the “Designating Party” for purposes of dispute resolution. The
21   burden of persuasion shall be on the Receiving Party.
22                   (e)     The Receiving Party shall maintain a record of any individual who has
23   inspected any portion of the source code in electronic or paper form, which shall be made
24   available to the Producing Party upon request within one business day. The Receiving Party shall
25   maintain all paper copies of any printed portions of the source code in a secured, locked area. The
26   Receiving Party shall not create any electronic or other images of the paper copies and shall not
27   convert any of the information contained in the paper copies into any electronic format. The
28   Receiving Party shall only make additional paper copies if such additional copies are necessary
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                            15
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 16 of 24



 1   for deposition. Any paper copies used during a deposition shall be retrieved by the Producing
 2   Party at the end of each day and must not be given to or left with a court reporter or any other
 3   unauthorized individual.
 4   10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
            LITIGATION
 5
            If a Party is served with a subpoena or a court order issued in other litigation that compels
 6
     disclosure of any information or items designated in this action as “CONFIDENTIAL” or
 7
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
 8
     SOURCE CODE” that Party must:
 9
                    (a) notify the Designating Party within 5 days of receipt of the subpoena or court
10
     order, whichever occurs sooner, that compels disclosure of any information or items designated in
11
     this action. Such notification shall include a copy of the subpoena or court order;
12
                    (b) promptly notify in writing the party who caused the subpoena or order to issue
13
     in the other litigation that some or all of the material covered by the subpoena or order is subject
14
     to this Stipulated Protective Order. Such notification shall include a copy of this Stipulated
15
     Protective Order; and
16
                    (c) cooperate with respect to all reasonable procedures sought to be pursued by the
17
     Designating Party whose Protected Material may be affected.3
18
            If the Designating Party timely seeks a protective order, the Party served with the
19
     subpoena or court order shall not produce any information designated in this action as
20
     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
21
     “HIGHLY CONFIDENTIAL – SOURCE CODE” before a determination by the court from
22
     which the subpoena or order issued, unless the Party has obtained the Designating Party’s
23
     permission. The Designating Party shall bear the burden and expense of seeking protection in that
24
     court of its confidential material – and nothing in these provisions should be construed as
25
     authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from
26

27          3
               The purpose of imposing these duties is to alert the interested parties to the existence of
     this Stipulated Protective Order and to afford the Designating Party in this case an opportunity to
28   try to protect its confidentiality interests in the court from which the subpoena or order issued.
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                            16
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 17 of 24



 1   another court.
 2   11.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
              LITIGATION
 3
                      (a)      The terms of this Stipulated Protective Order are applicable to information
 4
     produced by a Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY
 5
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
 6
     CODE.” Such information produced by Non-Parties in connection with this litigation is protected
 7
     by the remedies and relief provided by this Stipulated Protective Order. Nothing in these
 8
     provisions should be construed as prohibiting a Non-Party from seeking additional protections.
 9
                      (b)      In the event that a Party is required, by a valid discovery request, to
10
     produce a Non-Party’s confidential information in its possession, and the Party is subject to an
11
     agreement with the Non-Party not to produce the Non-Party’s confidential information, then the
12
     Party shall:
13
                            1. promptly notify in writing the Requesting Party and the Non-Party that
14
     some or all of the information requested is subject to a confidentiality agreement with a Non-
15
     Party;
16
                            2. promptly provide the Non-Party with a copy of the Stipulated Protective
17
     Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
18
     the information requested; and
19
                            3. make the information requested available for inspection by the Non-Party.
20
                      (c)      If the Non-Party fails to object or seek a protective order from this court
21
     within 14 days of receiving the notice and accompanying information, the Receiving Party may
22
     produce the Non-Party’s confidential information responsive to the discovery request. If the Non-
23
     Party timely seeks a protective order, the Receiving Party shall not produce any information in its
24
     possession or control that is subject to the confidentiality agreement with the Non-Party before a
25
     determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
26
     burden and expense of seeking protection in this court of its Protected Material.
27

28
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                             17
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 18 of 24



 1   12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 3   Material to any person or in any circumstance not authorized under this Stipulated Protective

 4   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

 5   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

 6   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

 7   made of all the terms of this Stipulated Protective Order, and (d) request such person or persons

 8   to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as

 9   Exhibit A.

10   13.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
            MATERIAL
11
            When a Producing Party gives notice to Receiving Parties or the Receiving Party
12
     otherwise becomes aware that produced material is subject to a claim of privilege or other
13
     protection, the Receiving Party must promptly return or destroy the specified information and any
14
     copies it has and may not sequester, use or disclose the information until the claim is resolved.
15
     This includes a restriction against presenting the information to the Court for a determination of
16
     the claim. This provision is not intended to modify whatever procedure may be established in an
17
     e-discovery order that provides for production without prior privilege review. Pursuant to Federal
18
     Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of
19
     disclosure of a communication or information covered by the attorney-client privilege or work
20
     product protection, the parties may incorporate their agreement in the stipulated protective order
21
     submitted to the court.
22
     14.    MISCELLANEOUS
23
            14.1    Right to Further Relief. Nothing in this Stipulated Protective Order abridges the
24
     right of any person to seek its modification by the court in the future.
25
            14.2    Right to Assert Other Objections. By stipulating to the entry of this Stipulated
26
     Protective Order no Party waives any right it otherwise would have to object to disclosing or
27
     producing any information or item on any ground not addressed in this Stipulated Protective
28
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                          18
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 19 of 24



 1   Order. Similarly, no Party waives any right to object on any ground to use in evidence of any of
 2   the material covered by this Stipulated Protective Order.
 3          14.3    Export Control. Disclosure of Protected Material shall be subject to all applicable
 4   laws and regulations relating to the export of technical data contained in such Protected Material,
 5   including the release of such technical data to foreign persons or nationals in the United States or
 6   elsewhere. The Producing Party shall be responsible for identifying any such controlled technical
 7   data, and the Receiving Party shall take measures necessary to ensure compliance.
 8          14.4    Filing Protected Material. Without written permission from the Designating Party
 9   or a court order secured after appropriate notice to all interested persons, a Party may not file in
10   the public record in this action any Protected Material. A Party that seeks to file under seal any
11   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
12   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
13   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request
14   establishing that the Protected Material at issue is privileged, protectable as a trade secret, or
15   otherwise entitled to protection under the law. If a Receiving Party's request to file Protected
16   Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the court, then the
17   Receiving Party may file the Protected Material in the public record pursuant to Civil Local Rule
18   79-5(e)(2) unless otherwise instructed by the court.
19          15.     FINAL DISPOSITION
20          Within 60 days after the final disposition of this action, as defined in paragraph 4, each
21   Receiving Party must return all Protected Material to the Producing Party or destroy such
22   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
23   compilations, summaries, and any other format reproducing or capturing any of the Protected
24   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
25   submit a written certification to the Producing Party (and, if not the same person or entity, to the
26   Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all
27   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has
28   not retained any copies, abstracts, compilations, summaries or any other format reproducing or
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                            19
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 20 of 24



 1   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 2   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 3   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
 4   product, and consultant and expert work product, even if such materials contain Protected
 5   Material. Any such archival copies that contain or constitute Protected Material remain subject to
 6   this Stipulated Protective Order as set forth in Section 4 (DURATION).
 7

 8

 9

10          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
11   DATED: March 25, 2021                            /s/ Roger A. Denning
                                                   Juanita R. Brooks (CA SBN 75934)
12
                                                   brooks@fr.com
13                                                 Roger A. Denning (CA SBN 228998)
                                                   denning@fr.com
14                                                 Frank J. Albert (CA SBN 247741)
                                                   albert@fr.com
15                                                 K. Nicole Williams (CA SBN 291900)
16                                                 nwilliams@fr.com
                                                   Jared A. Smith (CA SBN 306576)
17                                                 jasmith@fr.com
                                                   Tucker Terhufen (CA SBN 311038)
18                                                 terhufen@fr.com
                                                   FISH & RICHARDSON P.C.
19                                                 12860 El Camino Real, Ste. 400
20                                                 San Diego, CA 92130
                                                   Telephone: (858) 678-5070 / Fax: (858) 678-5099
21
                                                   Aamir Kazi (Pro Hac Vice)
22                                                 kazi@fr.com
                                                   Lawrence Jarvis (Pro Hac Vice)
23                                                 jarvis@fr.com
24                                                 FISH & RICHARDSON P.C.
                                                   1180 Peachtree St. NE, 21st floor
25                                                 Atlanta, GA 30309
                                                   Telephone: (404) 892-5005 / Fax: (404) 892-5002
26
                                                   Phillip W. Goter (Pro Hac Vice)
27                                                 goter@fr.com
28                                                 FISH & RICHARDSON P.C.

      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                            20
     Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 21 of 24



 1                                     3200 RBC Plaza, 60 South Sixth Street
                                       Minneapolis, MN 55402
 2                                     Telephone: (612) 335-5070 / Fax: (612) 288-9696
 3
                                       Susan E. Morrison (Pro Hac Vice)
 4                                     morrison@fr.com
                                       FISH & RICHARDSON P.C.
 5                                     222 Delaware Ave., 17th Floor
                                       P.O. Box 1114
 6                                     Wilmington, DE 19801
 7                                     Telephone: (302) 652-5070 / Fax: (302) 652-0607

 8                                     Tracea Rice (Pro Hac Vice)
                                       trice@fr.com
 9                                     FISH & RICHARDSON P.C.
                                       1000 Maine Ave. Ste. 1000
10                                     Washington, DC 20024
11                                     Telephone: (202) 783-5070 / Fax: (202) 783-2331

12                                     Attorneys for Plaintiff FINJAN LLC

13

14   DATED: March 25, 2021               /s/ Colette Reiner Mayer
15                                     Michael A. Jacobs (CA SBN 111664)
                                       MJacobs@mofo.com
16                                     Matthew A. Chivvis (CA SBN 251325)
                                       MChivvis@mofo.com
17                                     Diek O. Van Nort (CA SBN 273823)
                                       DVanNort@mofo.com
18                                     MORRISON & FOERSTER LLP
19                                     425 Market Street
                                       San Francisco, California 94105-2482
20                                     Telephone: (415) 268-7000/Fax: (415) 268-7522

21                                     Rudy Y. Kim (CA SBN 99426)
                                       RudyKim@mofo.com
22
                                       Colette Reiner Mayer (CA SBN 263630)
23                                     CRMayer@mofo.com
                                       MORRISON & FOERSTER LLP
24                                     755 Page Mill Road
                                       Palo Alto, California 94304-1018
25                                     Telephone: (650) 813-5600/Fax: (650) 494-0792
26
                                       Eric W. Lin (Pro Hac Vice)
27                                     Elin@mofo.com
                                       Michael J. DeStefano (Pro Hac Vice)
28                                     Mdestefano@mofo.com
     STIPULATED PROTECTIVE ORDER
     CASE NO. 4:14-CV-04908-PJH                                                          21
     Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 22 of 24



 1                                     MORRISON & FOERSTER LLP
                                       250 West 55th Street
 2                                     New York, New York 10019-9601
 3                                     Telephone: (212) 468-8000/Fax: (212) 468-7900

 4                                     Attorneys for Defendant
                                       PALO ALTO NETWORKS, INC.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED PROTECTIVE ORDER
     CASE NO. 4:14-CV-04908-PJH                                                        22
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 23 of 24



 1                                        ECF ATTESTATION
 2          I, Colette Reiner Mayer, hereby attest pursuant to Local Rule 5-1(i)(3) that the
 3   concurrence to the filing of this document has been obtained from each signatory hereto.
 4    Dated: March 25, 2021                                    /s/ Colette Reiner Mayer
                                                                    Colette Reiner Mayer
 5
                                                  Attorneys for Defendant
 6                                                PALO ALTO NETWORKS, INC.
 7

 8

 9

10   PURSUANT TO STIPULATION, IT IS SO ORDERED.                        S DISTRICT
                                                                    ATE           C
                                                                   T




                                                                                         O
                                                               S
11




                                                                                          U
                                                             ED




                                                                                           RT
                                                                                       ED
                                                                               ORDER


                                                         UNIT
                                                                         O
12   Dated: March 31, 2021                                        IT IS S




                                                                                                 R NIA
13                                                                                   amilton
                                                                          llis J. H
                                                          NO
                                                  United States Ju
                                                                District
                                                                   dge Phy Court Judge




                                                                                                 FO
                                                  Honorable Phyllis J. Hamilton
                                                           RT

14




                                                                                             LI
                                                                  ER
                                                             H




                                                                                          A
                                                                       N                     C
                                                                                         F
15                                                                         D IS T IC T O
                                                                                 R

16

17

18

19

20

21

22

23

24

25

26

27

28
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                         23
      Case 4:14-cv-04908-PJH Document 110 Filed 03/31/21 Page 24 of 24



 1                                                EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3                  I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury that I have read
 5   in its entirety and understand the Stipulated Protective Order that was issued by the United States
 6   District Court for the Northern District of California on [date] in the case of ___________ [insert
 7   formal name of the case and the number and initials assigned to it by the court]. I agree to
 8   comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
 9   and acknowledge that failure to so comply could expose me to sanctions and punishment in the
10   nature of contempt. I solemnly promise that I will not disclose in any manner any information or
11   item that is subject to this Stipulated Protective Order to any person or entity except in strict
12   compliance with the provisions of this Order.
13                  I further agree to submit to the jurisdiction of the United States District Court for
14   the Northern District of California for the purpose of enforcing the terms of this Stipulated
15   Protective Order, even if such enforcement proceedings occur after termination of this action.
16                  I hereby appoint __________________________ [print or type full name] of
17   _______________________________________ [print or type full address and telephone
18   number] as my California agent for service of process in connection with this action or any
19   proceedings related to enforcement of this Stipulated Protective Order.
20

21   Date: _________________________________
22   City and State where sworn and signed: _________________________________
23   Printed name: ______________________________
24                 [printed name]

25   Signature: __________________________________
                   [signature]
26

27

28
      STIPULATED PROTECTIVE ORDER
      CASE NO. 4:14-CV-04908-PJH                                                                            24
